PER CURIAM.
By this petition for review, Peter Hall seeks to challengé certain rules promulgated by the Division of Workers’ Compensation pursuant to sections 440.19 and 440.25, Florida Statutes (1979). The order from which Hall brings this petition is a letter informing Hall that his claim does not meet the requirements of Rule 38F-3.10 and that if he does not amend the claim within ten days, the Division or the employer/carrier may file a motion to dismiss.
Section 440.19(2)(d) sets forth the information that must be contained in a claim and states:
“Any claim, or portion thereof, not in compliance with this subsection shall be subject to dismissal upon motion of any interested party, the division, or a deputy commissioner.”
Section 440.25(1) states:
(1) Subject to the provisions of 440.19, a claim for compensation may be filed with the division at its office in the City of Tallahassee in accordance with rules prescribed by the division at any time after a specific benefit becomes due and is not paid, and the deputy commissioner shall have full power and authority to hear and determine all questions in re-sped to such claims. (E.S.)
Under the statutory scheme, it is the deputy commissioner, not the Division, who determines the sufficiency of a claim. The Division’s letter is not final action on Hall’s claim. It only informs Hall' that if he doesn’t file an amended claim, his claim is subject to a motion to dismiss.
We find that petitioner has prematurely sought review. The deputy commissioner has not ruled on the sufficiency of the claim. If the claim is ultimately dismissed by the deputy) Hall can appeal from that order. Therefore the Petition for Review is
DISMISSED.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.